Dreyfus Investment Funds (formerly, Mellon Institutional Funds Investment Trust) Dreyfus/The Boston Company Emerging Markets Core Equity Fund (Formerly, The Boston Company Emerging Markets Core Equity Fund) -Dreyfus/The Boston Company Large Cap Core Fund (Formerly, Dreyfus/The Boston Company Large Cap Core Fund) Dreyfus/The Boston Company Small/Mid Growth Fund (Formerly, The Boston Company Small/Mid Growth Fund) Dreyfus/Standish Intermediate Tax Exempt Bond Fund (Formerly, Standish Intermediate Tax Exempt Bond Fund) (each, a Fund and, collectively, the Funds) Registration No. 811-04813 Sub-Items 77I On February 9 and 10, 2009, the Board of Trustees of the Dreyfus Investment Funds (the Trust) unanimously approved the redesignation of each Funds existing shares as Class I shares and the issuance of new classes for each Fund, descriptions of which appear in the documents incorporated by reference below: 1. Each Funds Prospectus and a combined Statement of Additional Information, each dated March 31, 2009, incorporated by reference to Post-Effective Amendment No. 136 to the Trust's Registration Statement on Form N-1A, filed on March 27, 2009. 2. The Trusts Shareholder Services Plan for Class A and Class C shares, incorporated by reference to Exhibit (H)(5) of Post-Effective Amendment No. 136 to the Trusts Registration Statement on Form N-1A, filed on March 27, 2009. 3. The Trusts Rule 12b-1 Distribution Plan for Class C shares, incorporated by reference to Exhibit (M)(1) of Post-Effective Amendment No. 136 to the Trusts Registration Statement on Form N-1A, filed on March 27, 2009. 4. The Trusts 18f-3 Plan, incorporated by reference to Exhibit (N)(3) of Post-Effective Amendment No. 136 to the Trusts Registration Statement on Form N-1A, filed on March 27, 2009.
